Citation Nr: 0718821	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2004 rating decision 
by the Little Rock, Arkansas Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence in the form of medical records from the 
Little Rock VA Medical Center was received by the Board in 
January 2006.  The veteran was sent a letter in April 2007 
requesting waiver of RO review of that evidence as required 
for Board adjudication of claims on the merits; however no 
response has been received. See 38 C.F.R. § 20.1304 (2006).

Therefore, the claim must be remanded to the RO so that the 
RO may consider the claim in light of the evidence received 
subsequent to the September 2004 RO decision and the June 
2005 Statement of the Case ("SOC") that has not previously 
been reviewed by the RO. See Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (the Board may not consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction ("AOJ") for initial consideration and without 
having to obtain the appellant's waiver).  Therefore, the RO 
must review the additional evidence and readjudicate the 
claim with consideration of this evidence.  See 38 C.F.R. § 
19.31(c) (2006).


Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue on 
appeal with consideration of the 
additional evidence associated with the 
claims folder subsequent to certification 
of the appeal to the Board.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an SSOC that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran then 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




